EXHIBIT 10.9

TRANSITION AGREEMENT

 

This Transition Agreement (the “Agreement”), between Panhandle Oil and Gas, Inc.
(“Panhandle”) and Paul F. Blanchard (“Blanchard”) (collectively, the “Parties”)
is effective as of the 26th day of August 2019 (the “Effective Date”).

WHEREAS, Panhandle has decided to end the employer/employee relationship with
Blanchard on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.

Termination of Employment Relationship. Blanchard’s employment with Panhandle
will cease on September 30, 2019 (the “Termination Date”). On the Effective
Date, Blanchard hereby resigns as a Director of the Panhandle Board of Directors
and as an Officer of Panhandle. Blanchard shall remain an active employee of
Panhandle with pay and benefits until the Termination Date. During the period
between the Effective Date and the Termination Date, (the “Transition Period”)
Blanchard will work as an advisor at the direction of the Interim CEO to
cooperate and assist in the transition of job duties and responsibilities. The
Parties have agreed to certain conditions as set forth in this Agreement as
consideration for Blanchard signing the General Release attached as Exhibit A on
or before September 20, 2019 and, the General Release attached as Exhibit B
within 21 days of the Termination Date.

 

 

2.

Transition/Severance Payments. Panhandle shall make certain payments outlined
below (the “Transition Payment” or “Severance Payment”) as consideration for
Blanchard signing each General Release and complying with the terms of this
Agreement. If Blanchard signs this Agreement, Panhandle will continue payment of
Blanchard’s current Base Salary from the Effective Date through the Termination
Date. Blanchard states that as of the Effective Date, he has been paid all wages
due and owing to him.

 

 

The Severance Payment shall be: A lump sum payment equal to (i) one year of
Employee’s annualized salary in the amount of Three Hundred Twenty-Six Thousand
Five Hundred Dollars ($326,500); and, (ii) an annual bonus payment in the amount
of Three Hundred Twenty-Six Thousand Five Hundred Dollars ($326,500); and, (iii)
an amount equal to the cost of extending medical coverage for Blanchard and his
spouse and/or eligible dependents, (as applicable and to the extent such
participation is allowed by the terms of the medical plan maintained by
Panhandle) under the Panhandle medical plan as available under the Consolidated
Omnibus Reconciliation Act of 1986 (“COBRA”) for a period of 12 months following
the Termination Date. Additionally, as part of the Severance Payment, Panhandle
will accelerate vesting on 100% of the 3950 shares purchased pursuant to the
Stock Purchase and Restriction Agreement, 2016 Non-Performance share grant.
Blanchard will also be eligible for the 2019 bonus (including discretionary
component) to the extent the relevant metrics are met as determined by the Board
of Directors.

 

The Severance Payment will be paid in one lump sum in accordance with Panhandle
normal payroll practices in effect on the Termination Date, provided the payment
shall not occur until Blanchard signs and does not revoke the General Release
attached as Exhibit B within 21 days after the Termination Date. The Severance
Payment will be subject to standard withholding for taxes and other deductions
in accordance with usual payroll policy.

 

--------------------------------------------------------------------------------

 

 

Except as otherwise provided in the Agreement, Blanchard acknowledges he is not
vested in any shares purchased under any Stock Purchase and Restriction
Agreement: Performance Shares; and, Panhandle will exercise its repurchase
option as to those shares. Blanchard further acknowledges that he is not vested
in any Stock Purchase and Restriction Agreement: Non Performance Shares
purchased under the 2017 and 2018 grants and Panhandle will exercise the option
to repurchase all shares. If Blanchard does not sign or if he revokes his
signature on the General Release attached as Exhibit B, Panhandle will also
repurchase all shares purchased under the 2016 grant.

 

3.

Outplacement Assistance.  If Blanchard signs and does not revoke his signature
on the General Release attached as Exhibit A, as a Transition Payment, Panhandle
will pay an additional sum for Blanchard to receive outplacement services from a
provider selected by Panhandle. Panhandle will pay the outplacement services
company directly, and the total cost of services shall not exceed Thirty Five
Thousand Dollars ($35,000).

 

 

4.

Employee Stock Ownership Plan. The Parties acknowledge the July 2019 board
approval of an Employee Stock Ownership Plan (“ESOP”) company contribution
(“ESOP Contribution”), with any amount above the IRS contribution limits being
paid in cash to employees (“ESOP Contribution Payment”). The Parties agree that
Blanchard will be eligible for and will be paid the ESOP Contribution and ESOP
Contribution Payment pursuant to the board’s directive.

 

 

5.

Vacation Payout. Regardless of whether Employee signs this Agreement, Employee
will be paid for his accrued but unused vacation, subject to all applicable
withholdings and deductions, on Panhandle’s next regular pay date following the
Termination Date.

 

 

6.

Acknowledgements. Blanchard acknowledges that he does not have a pre- existing
duty or obligation to enter into this Agreement. Blanchard acknowledges that if
he does not (i) sign and accept the terms of this Agreement and (ii) execute a
General Release now and again following his termination of employment, or if he
violates the provisions of this Agreement, Panhandle has no obligation to make
the Transition Payment or Severance Payment, in which case the release of claims
provided and any promises made by Blanchard within this Agreement will be null
and void. Panhandle acknowledges that if Blanchard signs and complies with the
terms of this Agreement and each General Release that Panhandle is bound to make
the Transition Payment or Severance Payment.

 

 

Blanchard’s and his spouse’s coverage under Panhandle health plans will end on
the last day of the month following the Termination Date, September 30, 2019,
unless he elects COBRA continuation coverage. By signing this Agreement,
Blanchard acknowledges that he is solely responsible for electing COBRA
continuation coverage and Panhandle acknowledges that it is responsible to
provide Blanchard with all required notices regarding COBRA continuation
coverage.

 

7.

Counsel. Blanchard acknowledges that he has been represented by legal counsel,
and his attorney reviewed each of these documents before he signed.

 

 

2

--------------------------------------------------------------------------------

 

8.

Acceptance. Blanchard acknowledges he has been provided twenty-one (21) days
from the Effective Date to consider signing the General Release attached as
Exhibit A, and will have twenty-one (21) days after the Termination Date to sign
the General Release attached as Exhibit B. Blanchard may waive all or any part
of either twenty-one (21) day period by signing and returning a General Release
prior to the expiration of the applicable twenty-one (21) day period.

 

 

9.

Revocation. If Blanchard decides to sign either General Release A or B,
Blanchard may revoke that decision with regard to claims under the Age
Discrimination in Employment Act at any time within seven (7) calendar days of
the execution of each General Release by written notice to the Lead Independent
Director of Panhandle. Blanchard understands that he cannot revoke his signature
on a General Release at any time after that seven

 

(7) day period. Blanchard also understands that the seven (7) day revocation
period cannot be waived.

 

10.

Actions. By signing this Agreement, Blanchard represents that he has not
commenced and will not commence any action or complaint with any court,
arbitrator or other body with jurisdiction over such disputes regarding his
employment. Furthermore, if he has filed any such action, he promises to dismiss
the same with prejudice. Nothing in this Agreement is intended to prohibit
Blanchard from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General, or making other disclosures, including providing documents
and other information, that are protected under the whistleblower provisions of
federal law or regulation.

 

 

11.

Non-Solicitation.  Blanchard agrees that for a period of one (1) year
following   the Effective Date, Blanchard shall not directly, or through any
other person or entity, solicit the purchase or sale of mineral interests,
including but not limited to: mineral rights, leasehold  rights, working
interests, override interests or royalty interests (“Mineral Interests”) from
any Customer of Panhandle. Customer is defined as any entity or individual from
which Panhandle has solicited, purchased, evaluated for purchase or is in the
process of purchasing Mineral Interests. Blanchard, thru written request to the
Lead Independent Director may seek an exception to this limitation. Blanchard
further agrees that for a period of one (1) year following the Effective Date
Blanchard shall not solicit, directly or indirectly, actively or inactively, the
employees or independent contractors of Panhandle to become employees or
independent contractors of another person or business.

 

 

12.

Confidentiality of Information. As a further condition of this Agreement,
Blanchard promises not to make any independent use of, or disclose to any other
person or organization, or destroy any of the non-public, confidential,
proprietary information or trade secrets of Panhandle except as expressly
permitted in an email or other written communication from the Independent Lead
Director of the Panhandle Board of Directors.  This shall apply to any
information which is of a special and unique value and includes, without
limitation, both written and unwritten information relating to operations,
business planning and strategies.

 

 

13.

Commitment to Preserve Good Name. Furthermore, Blanchard will not disparage but
will instead uphold and preserve the name and reputation of Panhandle and the
names and reputations of the Board Members, trustees, officers, employees, and
representatives of Panhandle

 

3

--------------------------------------------------------------------------------

 

to any individuals, entities or the press or media. Panhandle and its Board
Members, and officers of Panhandle will not disparage but will instead uphold
and preserve the name and reputation of Blanchard to any individuals, entities
or the press or media.

 

 

14.

Arbitration. The Parties agree that any dispute, claim or controversy between
the Parties which may arise out of or relate to Blanchard’s employment
relationship or this Agreement shall be settled by arbitration. Any arbitration
shall be in accordance with the Rules of the American Arbitration Association
and undertaken pursuant to the Federal Arbitration Act. Panhandle will pay all
required filing fees, fees of the arbitrator and any other arbitration fees.
Arbitration will be held in Oklahoma City, Oklahoma unless the Parties mutually
agree on another location. The decision of the arbitrator will be enforceable in
any court of competent jurisdiction. The Parties agree that punitive, liquidated
or indirect damages shall not be awarded by the arbitrator unless such damages
would have been awarded by a court of competent jurisdiction. Nothing in this
agreement to arbitrate shall preclude Panhandle from obtaining injunctive relief
from a court of competent jurisdiction prohibiting any on-going breaches of
Blanchard of this Agreement.

 

 

15.

Entire Agreement. This Agreement and each General Release constitute the entire
agreement between Panhandle and Blanchard with regard to the parties’
employer/employee relationship. Panhandle and Blanchard agree that there are no
oral representations or understandings between them that are not contained
within the written terms of these documents. Furthermore, the parties agree that
this Agreement and each General Release may not be modified orally. To change
the terms of this Agreement, both Blanchard and Panhandle must do so in writing.
Finally, if any portion of this Agreement is held by a court to be invalid, or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be impaired, or invalidated.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be as of
the date first above written.

 

Dated: September 20, 2019/s/ Paul F. Blanchard

Paul F. Blanchard

 

 

Dated: September 30, 2019Panhandle Oil and Gas, Inc.

 

By /s/ Mark T. Behrman

 

Its Lead Independent Director

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

Exhibit A GENERAL RELEASE

In consideration of  the agreement by PANHANDLE  to make certain payments to me
pursuant to the terms reflected in the Transition Agreement dated September 20,
2019 (the “Transition Agreement”), I hereby release and discharge PANHANDLE and
its directors, trustees, employees, officers and benefit plans (hereafter
collectively referred to as “PANHANDLE”) from all claims, liabilities, demands,
and causes of action, known or unknown, fixed or contingent, which I may have or
claim to have against PANHANDLE either as a result of my employment with
PANHANDLE and/or the severance of that relationship, and hereby waive any and
all rights I may have with respect to and promise not to file a lawsuit to
assert any such claims whether such claims are pursuant to an express or implied
employment agreement or otherwise.

 

I understand that this release means that I have forfeited my right to sue
PANHANDLE for any reason related to my past employment. This release will
prevent me from asserting that I was discriminated against because of race,
color, gender, age, religion, national origin, military status, workers’
compensation claims, FMLA claims, sexual orientation, gender identity, genetic
data, disability or any other status protected by law. This release will also
prevent me from alleging that I was retaliated against for any reason, or that I
was denied any money, benefits, leave, or any other term of employment.

 

This General Release includes, but is not limited to, claims arising under
express or implied contracts of employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978,
the Equal Pay Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, the Employee Retirement Income Security Act of 1974 and the Veterans
Reemployment Rights Act (all as amended from time to time). This General Release
also includes, but is not limited to, any rights I may have under the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining Act
of 1988, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Occupational Health and Safety Act, and any other federal, state and/or
municipal statutes, orders or regulations pertaining to labor, employment and/or
employee benefits.

 

This General Release also serves to waive all claims or rights available to me
pursuant to the Uniformed Services Employment and Reemployment Rights Act of
1994 and the Veterans' Reemployment Rights Act, including, but not limited to,
rights to reinstatement or reemployment.  This General Release also applies to
any claims or rights I may have growing  out of the employer/employee
relationship between me and PANHANDLE or any legal or equitable restrictions on
PANHANDLE right not to continue an employment relationship with its employees,
including any express or implied employment contracts, “public policy” claims,
and to any claims I may have against PANHANDLE for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.

 

 

A-1

--------------------------------------------------------------------------------

 

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against PANHANDLE (i) which arise
after the date I execute this General Release or (ii) on any vested rights I may
have under any of PANHANDLE benefit plans or arrangements as of or after my last
day of employment with PANHANDLE or (iii) on any of PANHANDLE obligations under
the Transition Agreement. Nothing contained herein shall interfere with or waive
my right to enforce or challenge the Transition Agreement in a court of
competent jurisdiction or in arbitration, as further provided by the Transition
Agreement. Furthermore, it is specifically agreed that nothing in the Transition
Agreement or this General Release is intended to affect the rights and
responsibilities of the Equal Employment Opportunity Commission or other
governmental agency to enforce any statutes prohibiting employment
discrimination or to interfere with my right to file a charge or participate in
an investigation or proceeding conducted by any such agency. However, I do agree
not to accept any relief or recovery from any charge or complaint filed against
PANHANDLE with any such agency or court with regard to claims arising from my
employment.

 

I have carefully reviewed and fully understand all the provisions of the
Transition Agreement and this General Release. I have not relied on any
representation or statement, oral or written, by PANHANDLE or any of its
representatives, which is not set forth in those documents.

 

The Transition Agreement and this General Release set forth the entire agreement
between me and PANHANDLE with respect to this subject. I understand that
PANHANDLE’s obligation to enter into the Transition Agreement and perform under
the Transition Agreement is contingent not only on my execution of this General
Release, but also on my continued compliance with my other obligations under the
Transition Agreement.

 

I also acknowledge that PANHANDLE advised me to seek independent legal advice as
to these matters, if I chose to do so. I hereby represent and state that I have
taken such actions and obtained such information and independent legal advice
that I believed were necessary for me to fully understand the effects and
consequences of the Transition Agreement and this General Release prior to
signing those documents.

 

I acknowledge that PANHANDLE gave me twenty-one (21) days to consider whether I
wish to accept or reject the terms of the Transition Agreement in exchange for
this General Release. I understand that if I sign and date this agreement prior
to the expiration of the twenty-one (21) day period I hereby waive my rights to
such twenty-one-day period and understand that my seven (7) day revocation
period will begin on the date that I sign and return this General Release to
PANHANDLE.

 

Dated this 20th day of September 2019.

 

 

 

By: /s/ Paul F. Blanchard



 

 



Paul F. Blanchard

 

 

A-2

--------------------------------------------------------------------------------

 

Exhibit B GENERAL RELEASE

In consideration of the agreement by PANHANDLE to make certain payments to me
pursuant to the terms reflected in the Transition Agreement dated September 20,
2019 (the “Transition Agreement”), I hereby release and discharge PANHANDLE and
its directors, trustees, employees officers and benefit plans (hereafter
collectively referred to as “PANHANDLE”)  from all claims, liabilities, demands,
and causes of action, known or unknown, fixed or contingent, which I may have or
claim to have against PANHANDLE either as a result of my employment with
PANHANDLE and/or the severance of that relationship, and hereby waive any and
all rights I may have with respect to and promise not to file a lawsuit to
assert any such claims whether such claims are pursuant to an express or implied
employment agreement or otherwise.

 

I understand that this release means that I have forfeited my right to sue
PANHANDLE for any reason related to my past employment. This release will
prevent me from asserting that I was discriminated against because of race,
color, gender, age, religion, national origin, military status, workers’
compensation claims, FMLA claims, sexual orientation, gender identity, genetic
data, disability or any other status protected by law. This release will also
prevent me from alleging that I was retaliated against for any reason, or that I
was denied any money, benefits, leave, or any other term of employment.

 

This General Release includes, but is not limited to, claims arising under
express or implied contracts of employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978,
the Equal Pay Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, the Employee Retirement Income Security Act of 1974 and the Veterans
Reemployment Rights Act (all as amended from time to time). This General Release
also includes, but is not limited to, any rights I may have under the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining Act
of 1988, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Occupational Health and Safety Act, and any other federal, state and/or
municipal statutes, orders or regulations pertaining to labor, employment and/or
employee benefits.

 

This General Release also serves to waive all claims or rights available to me
pursuant to the Uniformed Services Employment and Reemployment Rights Act of
1994 and the Veterans' Reemployment Rights Act, including, but not limited to,
rights to reinstatement or reemployment.  This General Release also applies to
any claims or rights I may have growing  out of the employer/employee
relationship between me and PANHANDLE or any legal or equitable restrictions on
PANHANDLE rights not to continue an employment relationship with its employees,
including any express or implied employment contracts, “public policy” claims,
and to any claims I may have against PANHANDLE for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.

 

B-1

--------------------------------------------------------------------------------

 

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against PANHANDLE (i) which arise
after the date I execute this General Release or (ii) on any vested rights I may
have under any of PANHANDLE benefit plans or arrangements as of or after my last
day of employment with PANHANDLE or (iii) on any of PANHANDLE obligations under
the Transition Agreement. Nothing contained herein shall interfere with or waive
my right to enforce or challenge the Transition Agreement in a court of
competent jurisdiction or in arbitration, as further provided by the Transition
Agreement. Furthermore, it is specifically agreed that nothing in the Transition
Agreement or this General Release is intended to affect the rights and
responsibilities of the Equal Employment Opportunity Commission or other
governmental agency to enforce any statutes prohibiting employment
discrimination or to interfere with my right to file a charge or participate in
an investigation or proceeding conducted by any such agency. However, I do agree
not to accept any relief or recovery from any charge or complaint filed against
PANHANDLE with any such agency or court with regard to claims arising from my
employment.

 

I have carefully reviewed and fully understand all the provisions of the
Transition Agreement and this General Release. I have not relied on any
representation or statement, oral or written, by PANHANDLE or any of its
representatives, which is not set forth in those documents.

 

The Transition Agreement and this General Release set forth the entire agreement
between me and PANHANDLE with respect to this subject. I understand that
PANHANDLE’s obligation to enter into the Transition Agreement and perform under
the Transition Agreement is contingent not only on my execution of this General
Release, but also on my continued compliance with my other obligations under the
Transition Agreement.

 

I also acknowledge that PANHANDLE advised me to seek independent legal advice as
to these matters, if I chose to do so. I hereby represent and state that I have
taken such action and obtained information and independent legal advice that I
believed was necessary for me to fully understand the effects and consequences
of the Transition Agreement and this General Release prior to signing those
documents.

 

I acknowledge that PANHANDLE gave me twenty-one (21) days to consider whether I
wish to accept or reject the terms of the Transition Agreement in exchange for
this General Release. I understand that if I sign and date this agreement prior
to the expiration of the twenty-one (21) day period I hereby waive my rights to
such twenty-one-day period and understand that my seven (7) day revocation
period will begin on the date that I sign and return this General Release to
PANHANDLE.

 

Dated this 1st day of October 2019.

 

 

 

By: /s/ Paul F. Blanchard



 

 



Paul F. Blanchard

 

 

 

 

 

 

B-2